Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/24/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,751,583 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In the specification page 1, line 5 the new recitation –now U.S. Patent No. 10,751,583—has been inserted after before “which”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the cited references alone or in combination teach the claimed “wherein the airfoil portion includes a raised suction surface disposed proximate a leading end of the airfoil portion and a recessed suction surface forming the downwardly facing surface of the sole portion, the raised suction surface extending downwardly from the recessed suction surface; wherein the raised suction surface has a substantially constant width between the toe portion and the heel portion” as recited in claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424.  The examiner can normally be reached on Monday through Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
bhl